NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                  No. 10-4739
                                 _____________

                         ERIC VIOLA, Police Officer,

                                       Appellant

                                       v.

               BOROUGH OF THROOP; TOM LUKASEWICZ,
               Individually and as Council President; STANLEY
            LUKOWSKI, Individually and as Mayor; NEIL FURIOSI,
             Individually and as Chief of Police; TONY CHAZAN,
                     Individually and as Council President
                                ______________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                      (D.C. Civ. Action No. 06-cv-1930)
                 District Judge: Honorable James M. Munley
                               ______________

                  Submitted Under Third Circuit LAR 34.1(a)
                             September 22, 2011
                              ______________

      Before: FISHER, HARDIMAN, and GREENAWAY, JR., Circuit Judges.

                      (Opinion Filed: December 13, 2011)
                               ______________

                                    OPINION
                                 ______________

GREENAWAY, JR., Circuit Judge.
                                       1
      Eric Viola brings his civil rights action before us for the second time. In our first

opinion, we affirmed the District Court’s decision granting summary judgment to the

defendants1 on Viola’s First Amendment claim, but remanded for further proceedings on

his due process claim. On remand, ruling on cross-motions seeking summary judgment,

the District Court granted summary judgment in favor of Defendants on Viola’s due

process claim. We will affirm the District Court’s decision.

                                  I. Background Facts

      We write primarily for the benefit of the parties and recount only the essential

facts. Viola, a police officer with the Borough of Throop, was suspended, with pay,

effective June 9, 2006. 2 Following a hearing on July 11, 2006, Viola was suspended for

10 days, without pay. He sought redress for these suspensions through litigation.

      1
        Defendants are the Borough of Throop, Tom Lukasewicz, Stanley Lukowski,
Neil Furiosi, and Tony Chazan (collectively, “Defendants”).
      2
         Counsel insists that Viola’s initial suspension was without pay. This claim is
without foundation. (See, e.g., Appellant’s Br. 10 (“Here, there is no dispute Viola was
suspended without pay . . . The fact that Throop ended up reversing its decision, does not
wipe away the fact that the original suspension was without pay.”).) The record is clear
— the suspension initiated by the June 9, 2006 letter was with pay. (Letter from Mayor
Stanley Lukowski and Council President Thomas J. Lukasewicz to Officer Eric Viola
(June 9, 2006), attached as exhibit 30B6G to Defendants’ Statement of Material Facts as
to Which No Genuine Issue Remains to be Tried (“The purpose of this correspondence is
to notify you that you are hereby suspended with pay, effective immediately, from the
Throop Police Department for neglect or violation of an official duty.”).) An
administrative error — deducting sick leave — subsequently corrected, does not convert
that suspension with pay to one without pay. More important, it does not create a
constitutional violation.



                                             2
                        II. Jurisdiction and Standard of Review

       The District Court had jurisdiction, pursuant to 28 U.S.C. § 1331. We have

jurisdiction, pursuant to 28 U.S.C. § 1291.

       We review the District Court’s order granting summary judgment de novo. Azur v.

Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d Cir. 2010). “To that end, we are

required to apply the same test the district court should have utilized initially.” Chambers

ex rel. Chambers v. Sch. Dist. of Phila. Bd. of Educ., 587 F.3d 176, 181 (3d Cir. 2009)

(internal quotation marks omitted). Further, “[w]e may affirm the District Court’s order

granting summary judgment on any grounds supported by the record.” Nicini v. Morra,

212 F.3d 798, 805 (3d Cir. 2000) (en banc).

                                     III.     Analysis

       On remand,3 the District Court followed our instructions, analyzed Viola’s due

process claim in light of our decision in Dee v. Borough of Dunmore, 549 F.3d 225 (3d

Cir. 2008), and applied the factors set forth in Mathews v. Eldridge, 424 U.S. 319 (1976).

The District Court’s opinion is thorough and well-reasoned. There is no due process

violation here.


       3
         Contrary to Viola’s position before this Court, our prior decision returned the
summary judgment motion to the District Court for additional analysis. See 18B Charles
Alan Wright & Arthur R. Miller, Federal Practice and Procedure, §4478.3 (2d ed.) (“[I]t
is the court of appeals that has authority to determine what it meant [in its remand
decision].”) Viola’s argument that no motion filed by the Defendants was pending before
the District Court is without merit.


                                              3
                              IV. Conclusion

We will affirm the decision of the District Court.




                                      4